Case 20-40540   Doc 16   Filed 03/06/20 Entered 03/06/20 13:28:37   Main Document
                                      Pg 1 of 4
Case 20-40540   Doc 16   Filed 03/06/20 Entered 03/06/20 13:28:37   Main Document
                                      Pg 2 of 4
Case 20-40540   Doc 16   Filed 03/06/20 Entered 03/06/20 13:28:37   Main Document
                                      Pg 3 of 4
Case 20-40540        Doc 16     Filed 03/06/20 Entered 03/06/20 13:28:37          Main Document
                                             Pg 4 of 4


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   ST. LOUIS DIVISION

 In Re:                                            Case No. 20-40540

 Stephanie Nicole Walker                           Chapter 13

 Debtor.                                           Judge Barry S. Schermer

                                  CERTIFICATE OF SERVICE

I certify that on March 6, 2020, a copy of the foregoing Notice of Postpetition Mortgage Fees,
Expenses, and Charges was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court’s ECF System. Party/Parties may access this filing through the
Court’s system:

          Michael Dominic Toscano, Debtor’s Counsel
          courts@twlawstl.com

          Diana S. Daugherty, Chapter 13 Trustee
          standing_trustee@ch13stl.com

          Office of the United States Trustee
          ustpregion13.sl.ecf@usdoj.gov

I further certify that on March 6, 2020, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and properly
addressed to the following:

          Stephanie Nicole Walker, Debtor
          2169 Orbitt Dr.
          Saint Louis, MO 63136

 Dated: March 6, 2020                              /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
